Citation Nr: 1106262	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  07-00 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran served on active duty from October 1968 to June 1972.  
The Veteran died in February 2004.  Service in Vietnam is 
indicated by the evidence of record.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Des Moines, Iowa (the 
RO) which denied the appellant's claims for entitlement to 
service connection for cause of death and for Dependence and 
Indemnity Compensation benefits (DIC) under 38 U.S.C.A. § 1318 
(West 2002). The appellant disagreed and perfected an appeal.  In 
March 2010, the Board denied the appellant's claim.  She appealed 
the denial of the issue regarding the cause of death to the 
United States Court of Appeals for Veterans Claims (Court).  In 
an Order, dated in August 2010, the Court granted a Joint Motion 
to Remand of the parties, the VA Secretary and the appellant, and 
remanded the case to the Board for readjudication consistent with 
the Motion. 


FINDINGS OF FACT

1.  The Veteran's DD-214 shows that the Veteran served in Vietnam 
and he is thus presumed to have been exposed to Agent 
Orange/herbicides therein.  

2.  The Veteran's death certificate reflects that he died on 
February [redacted], 2004, of myocardial infarction due to or as a 
consequence of coronary artery disease. 




CONCLUSION OF LAW

Ischemic heart disease may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  In this instance, the claim of 
entitlement to service connection for the cause of the Veteran's 
death is granted.  The Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable where further 
assistance would not aid the appellant in substantiating the 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see also 38 
U.S.C.A. § 5103A (a) (2).  In view of the Board's favorable 
decision and full grant of the benefit sought on appeal, further 
assistance is unnecessary to aid the appellant in substantiating 
the appeal.   

Service Connection for the Cause of Death

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 
2010); 38 C.F.R. § 3.303 (2010).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service or aggravated by service.  38 
C.F.R. §§ 3.303, 3.306 (2010).

To establish entitlement to service connection for the cause of 
the Veteran's death, the evidence of record must show that a 
disability incurred or aggravated in service either caused or 
contributed to cause death.  The service-connected disability 
will be considered as the principal cause of death when such 
disability, singly or jointly with another condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  To be considered a contributory cause of death, 
it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that the 
service-connected disability casually shared in producing death; 
rather, a causal connection must be shown.  38 U.S.C.A. § 1310 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.312 (2010).

Effective on August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to 
add hairy cell leukemia and other chronic B-cell leukemias, 
Parkinson's disease and ischemic heart disease to the list of 
diseases associated with exposure to certain herbicide agents.  
The intended effect of this amendment is to establish presumptive 
service connection for these diseases based on herbicide 
exposure.  The intended effect of this amendment is to establish 
presumptive service connection for these diseases based on 
herbicide exposure.  

Current VA regulations provide that if a Veteran was exposed to 
an herbicide agent during active military, naval, or air service, 
the following diseases shall be service connected if the 
requirements of § 3.307(a)(6) are met even though there is no 
record of such disease during service provided further that the 
rebuttable presumption provisions of § 3.307(d) are also 
satisfied: AL amyloidosis, chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's disease, 
ischemic heart disease (including, but not limited to acute, 
subacute, and old myocardial infarction, atherosclerotic 
cardiovascular disease, including coronary artery disease 
(including coronary spasm) and coronary bypass surgery, and 
stable, unstable and Prinzmetal's angina, All chronic B-cell 
leukemia (including, but not limited to, hairy-cell leukemia and 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's  
lymphoma, Parkinson's disease, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). 

Note 3 to the above provides that for purposes of this section, 
the term ischemic heart disease does not include hypertension or 
peripheral manifestations or arteriosclerosis such as peripheral 
vascular disease or stroke, or any other condition that does not 
qualify within the generally accepted medical definition of  
ischemic heart disease.  Id.

The diseases listed above shall be service connected if a Veteran 
was exposed to an herbicide agent during active military, naval, 
or air service, if the requirements of 38 U.S.C.A. § 1116 (West  
2002 & Supp. 2010), 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(d) 
are also satisfied.  38 U.S.C.A. §§ 501(a), 1116 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.309(e) (2010).  

The diseases listed at § 3.309(e) shall have become manifest to a 
degree of 10 percent or more at any time after service, except 
that chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree of 
10 percent or more within a year after the last date on which the 
Veteran was exposed to an herbicide agent during active military, 
naval, or air service.  38 C.F.R. § 3.307(a) (6) (ii).  VA 
regulations specify that the last date on which a Veteran shall 
be presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and ending 
on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii) (2010). 

The Veteran's Form DD-214 shows that he served in the Army in the 
Republic of Vietnam during the Vietnam era.  There is no 
affirmative evidence in the record to establish that he was not 
exposed to herbicides during active duty.  Therefore, he is 
entitled to a presumption of exposure to herbicide agents.

VA records show that during a VA examination in May 1989, the 
Veteran reported having a history of blackout spells in 1987 and 
that he was told that he probably had a myocardial infarction.  

A death certificate was received in November 2004 showing that 
the Veteran died on February [redacted], 2004, from acute myocardial 
infarction due to or as a consequence of coronary artery disease.  
Under 38 C.F.R. § 3.309(e), coronary artery disease and acute  
myocardial infarction are classified as ischemic heart disease 
for which a presumption applies under 38 C.F.R. § 3.307.  The 
Veteran is presumed to have been exposed to herbicides and 
developed ischemic heart disease that is now a disability 
presumptively linked to herbicide exposure.  As ischemic heart 
disease is demonstrated to be the primary cause of death, service 
connection for the cause of the Veteran's death is thereby 
warranted. 

ORDER

 Service connection for the cause of the Veteran's death is 
granted. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


